DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 February 2021.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claim 21 was added by the amendment; and thus, claims 1-21 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 10 February 2021, have been fully considered and are persuasive.
The Applicant’s arguments simply state that claim 2 has been amended to overcome the previous ground of rejection under 35 U.S.C. 112.  This argument is persuasive and said ground has been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a stator core or a rotor core for an electrical machine, the core comprising: 
a plurality of teeth separated by slots in a circumferential direction of the core, 
a plurality of lamination stacks arranged one after another in an axial direction of the core, and separated from each other in the axial direction by cooling ducts, each lamination stack including a plurality of laminations arranged one after another in the axial direction such that each pair of neighboring laminations is in contact with each other, 
each lamination stack including among the plurality of laminations a plurality of regular laminations, each regular lamination including a plurality of regular lamination teeth separated by lamination slots in the circumferential direction to form respective regular tooth sections and slot sections when at least two regular laminations are arranged next to each other, 
each lamination stack further comprising among the plurality of laminations a plurality of slit laminations, each slit lamination comprising a plurality of slit lamination teeth separated by lamination slots in the circumferential direction to form respective slit tooth sections and slot sections when at least two slit laminations are arranged next to each other, 
each slit lamination tooth comprising at least one slit providing a discontinuity in the electrical conductivity of the lamination material, the at least one slit being configured to reduce eddy current losses at the respective slit lamination, 
wherein each lamination stack includes at its each end in the axial direction at least one slit tooth section, and between the slit tooth sections at least one regular tooth section.
The prior art discloses rotor and stator cores having teeth and slots, and formed of lamination stacks separated by cooling ducts.  The prior art also discloses individual laminations and lamination stacks having slit teeth configured to reduce eddy current losses within the teeth.  While the prior art discloses stacks having slit teeth on one axial end of the slot, see Fujita below, it does not disclose the slots on both axial ends of the lamination stack.  Nor does the prior art disclose this feature in combination with the cooling ducts.  Therefore, the prior art neither anticipates nor renders obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Takahashi et al. (US 2018/0233997 A1) discloses a core for a rotary electrical machine comprising a plurality of lamination stacks separated by cooling ducts, each lamination stack having teeth and slots alternating circumferentially, wherein the teeth include slits in the radial direction.

    PNG
    media_image1.png
    543
    695
    media_image1.png
    Greyscale

Fujita et al. (JP 2010-045897 A) discloses a core for a rotary electrical machine comprising a lamination stack having teeth and slots alternating circumferentially, the lamination stack comprising regular and slit laminations, the slit laminations 

    PNG
    media_image2.png
    512
    807
    media_image2.png
    Greyscale

Asano et al. (JP 2002-101579 A) discloses a core for a rotary electrical machine comprising slit lamination yokes provided with a plurality of slits, wherein the slit lamination yokes form slit lamination yoke sections when at least two slit lamination yokes are arranged next to each other.

    PNG
    media_image3.png
    369
    736
    media_image3.png
    Greyscale

King, Jr. et al. (US 4,217,511) discloses a core for a rotary electrical machine comprising a lamination stack having teeth and slots alternating circumferentially, wherein the teeth include slits in the radial direction.

    PNG
    media_image4.png
    398
    716
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Andrews/
Primary Examiner, Art Unit 2834